Exhibit 77(c) Matters submitted to a Vote of Security Holders On January 22 2009, a Special Meeting of Shareholders for ING Financial Services Fund, a series of ING Equity Trust, was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING Financial Services Fund and ING Growth and Income Fund, providing for the reorganization of ING Financial Services Fund with and into ING Growth and Income Fund. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Financial Services Fund 1 On January 22 2009, a Special Meeting of Shareholders for ING Fundamental Research Fund, a series of ING Equity Trust, was held at which the shareholders were asked to approve an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING Fundamental Research Fund and ING Growth and Income Fund, providing for the reorganization of ING Fundamental Research Fund with and into ING Growth and Income Fund. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Fundamental Research Fund 1 On April 3, 2009, a Special Meeting of Shareholders for ING Growth Opportunities Fund, a series of ING Equity Trust, was held at which the shareholders were asked to approve a new Sub-Advisory Agreement between ING Investments, LLC, the Fund's investment adviser, and ING Investment Management Co. ("ING IM"), under which ING IM would become the sub-adviser to the Fund. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares
